Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record is Bell et al. (US 2016/0024911) and Pinto et al. (US 7933762), as discussed in the action dated 10/5/21.
The prior art of record fails to disclose, alone or in combination, the key features of “determining an estimate of a perforating outcome for the perforating operation based at least on a plurality of jet paths, wherein the plurality of jet paths comprises a different angle or a different depth of penetration for each jet path at a single depth” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “obtaining historical perforating data for a plurality of perforation tests, wherein the perforation tests comprise data for perforating through a plurality of perforated wellbore layers; calculating a thickness factor for a first perforated layer for each of the perforating tests, wherein the first perforated layer is a current layer, wherein the thickness factor is a function of thickness of a first layer of the wellbore layers to be perforated and a thickness of the current layer in the respective one of the perforation tests” in combination with the other limitations currently presented in the combination of claim 6.
The prior art of record fails to disclose, alone or in combination, the key features of “determine an estimate of a perforating outcome for the perforating operation based at least on a plurality of jet paths, wherein the plurality of jet paths comprises a different angle or a different depth of penetration for each jet path at a single depth” in combination with the other limitations currently presented in the combination of claim 18.
The prior art of record fails to disclose, alone or in combination, the key features of “the variables comprise thickness of wellbore layers to be perforated and type of material of the wellbore layers to be perforated; determine an estimate of a perforating outcome for the perforating operation; and correct the perforating outcome to obtain a corrected perforating outcome by applying a weighting based on the perforating data from the database” in combination with the other limitations currently presented in the combination of claim 21.
The prior art of record fails to disclose, alone or in combination, the key features of “obtain one or more variables for a perforating operation, wherein the variables comprise thickness of wellbore layers to be perforated and type of material of the wellbore layers to be perforated; calculate a thickness factor for a first perforated layer for each of the perforating tests, wherein the first perforated layer is a current layer, wherein the thickness factor is a function of thickness of a first layer of the wellbore layers to be perforated and a thickness of the current layer in the respective one of the perforation tests; determine an estimate of a perforating outcome for the perforating operation, wherein the estimate of the perforating operation is an estimate of a perforating outcome for the current layer of the wellbore layers to be perforated; and correct the perforating outcome to obtain a corrected perforating outcome by applying a weighting based on the perforating data from the database” in combination with the other limitations currently presented in the combination of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676